Citation Nr: 0735882	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	What evaluation is warranted for inflammatory polyarthritis 
from              September 12, 1992?

2.	Entitlement to an effective date earlier than April 23, 
2007 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The veteran had active military service from June 1991 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a higher rating than 40 
percent for inflammatory polyarthritis, and an effective date 
earlier than May 29, 1998 for the assignment of the 40 
percent rating for that disorder.  Also denied was a claim 
for a TDIU.  Jurisdiction over the appeal was later 
transferred to the RO         in Pittsburgh, Pennsylvania.     

The Board previously considered this case in March 2005, and 
granted an effective date of September 12, 1992 for the 40 
percent rating for inflammatory polyarthritis. The remaining 
claims were remanded.  In awarding the 40 percent rating at 
an earlier point for polyarthritis, the Board indicated there 
had existed a pending claim for increase extending back from 
the September 1992 effective date of service connection for 
that disability.  Thus, the current claim on appeal for a 
still higher rating is essentially now one for a higher 
initial rating, and will be considered on this basis.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals the initial rating for a disability, VA 
must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection).  

Then in a May 2007 rating decision, the RO (through action 
undertaken by the Appeals Management Center (AMC) in 
Washington, D.C.) increased from 40 to   60 percent the 
rating assigned for the inflammatory polyarthritis, effective 
from April 23, 2007, and also granted a TDIU from that same 
point in time.             Notwithstanding that 
determination, claims for increase for polyarthritis, and a 
TDIU prior to April 23, 2007 remain for appellate review.  
See AB v. Brown,                 6 Vet. App. 35, 39 (1993).  



FINDINGS OF FACT

1.	From September 12, 1992 to April 22, 2007, the veteran's 
inflammatory polyarthritis did not involve manifestations of 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times per year, or a lesser number over prolonged 
periods.  

2.	Since April 23, 2007, inflammatory polyarthritis has not 
been characterized by constitutional manifestations 
associated with active joint involvement, and which were 
totally incapacitating.  

3.	Since the September 12, 1992 effective date of service 
connection, the chronic residuals of the veteran's 
polyarthritis disorder have not been comprised of limitation 
of motion in the affected joints that would warrant any 
higher total evaluation than that already assigned.

4.	As of October 25, 2006, though at no earlier point, the 
veteran has been unable to maintain substantially gainful 
employment due to service-connected disability.


CONCLUSIONS OF LAW

1.	The criteria are not met for a higher initial rating than 
40 percent for inflammatory polyarthritis from September 12, 
1992 to April 22, 2007, or a          higher rating than 60 
percent from April 23, 2007 to the present.  38 U.S.C.A.              
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5002 (2007).  

2.	The criteria are met for an effective date of October 25, 
2006, but no earlier,     for the grant of a TDIU.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 3.340, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in its April 2003 
correspondence, and several subsequent notice letters of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording her VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in her possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
her appeal, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

Background

The service medical records indicate the veteran received 
treatment on several instances for complaints of pain, 
numbness and tingling on the left face, shoulder and arm.  
There was no objective confirmation of pathology as to the 
source of these symptoms.

In a January 1994 rating decision, the RO granted service 
connection for somatiform pain disorder, with psychological 
factors considered to have manifested in a physical disorder, 
and a 10 percent rating effective September 12, 1992.         
As explained below, the diagnosis was later revised to that 
of inflammatory polyarthritis.
The report of a July 1993 VA general examination sets forth a 
diagnosis of cervical musculoskeletal strain with 
intermittent radicular symptoms.  

A May 1994 private physician's letter states that the veteran 
had a significant medical disorder with intermittent flare-
ups, and that she would greatly benefit  from having family 
members in proximity for assistance whenever she had these 
exacerbations which were very frequent.  This physician also 
evaluated the veteran for possible multiple sclerosis, and 
that suspected diagnosis was later ruled out.  

In September 1996, a private osteopath evaluated the claimant 
for pain in the          left neck, shoulder and arm.  The 
impression was limited cervical myofascial disease from a 
recent fall, with some probable scar, but no serious 
impairment.

A May 1998 osteopath's report observed there was a history of 
joint pains, numbness in the feet, and bruising, rule out 
lupus; and chronic back problems    from a 1997 fall.  In 
September 1998, this osteopath determined that the veteran 
experienced inflammatory polyarthritis and neuropathy, 
etiology yet to be determined.  Her condition was apparently 
deteriorating to the point at which she had frequent episodes 
of sudden loss of muscle tone in the extremities and a 
tendency to fall.  It was suggested she would require use of 
a wheelchair.  
A record from the same month identifies an assessment of an 
acute flare-up of inflammatory polyarthritis and sinusitis.

A report from the Florida Office of Disability Determinations 
completed in            early-1999, states that there was no 
apparent loss of motion or deformity at the major joints, or 
otherwise paravertebral muscle spasm or sensory deficits of              
the spine.  Grip strength was 3/5 bilaterally, and fine 
dexterity was preserved.    There was an abnormal gait, and 
the veteran could not perform a squatting motion, but could 
walk on the toes and on the heels.  With regard to whether an 
assistive device was necessary for ambulation, she 
occasionally required a cane.  

An April 1999 decision of the Social Security Administration 
(SSA) determined that the veteran was totally disabled as of 
September 30, 1998, primarily due to rheumatoid 
arthritis/inflammatory arthritis, and also due to back pain.
A September 1999 VA orthopedic examination did not reveal 
diminished range of motion in the joints observed, although 
there was tenderness.  The inflammatory arthritis 
constitutional symptoms were low grade temperature, and 
swelling in the hands and feet.  There were sausage digits on 
the hands and feet, and synovitis of the wrists, ankles and 
knees.  A diagnosis was provided of inflammatory arthritis, 
symmetrical and involving the spine and sacroiliac joints.  
The veteran was rheumatoid factor negative, but had an 
identifiable type of rheumatoid arthritis.               To 
the extent she had been diagnosed with somatoform pain 
disorder, it was believed she did not have an adequate workup 
in service.  The examiner estimated that there was mild to 
moderate functional impairment and no neuropathy.

Based on this additional evidence, in December 1999 the RO 
recharacterized              the service-connected disability 
in question from somatiform pain disorder with psychological 
factors, to inflammatory polyarthritis, and then increased 
from 10 to 40 percent the corresponding disability rating, 
effective May 29, 1998.

Between April 1999 and November 2000, the veteran was seen on 
occasion at a private clinic for episodes of increased joint 
pain, and for prescription of pain medication.  In January 
2000, there was an assessment of rheumatoid arthritis,  
flare-up, right knee and lower back.  A November 2000 record 
states an impression of continued arthritis, and probable 
localized peripheral nerve damage due to the arthritis, i.e., 
tarsal tunnel syndrome, medial and lateral, right and left 
legs,                with probable compression neuropathy 
from rheumatoid arthritis.  

The report of a May 2002 full body bone scan conducted at a 
VA clinic resulted in an impression of apparent mild 
inflammatory process involving the right shoulder, multiple 
metacarpal joints and the knees.  There was also post-
traumatic change (due to remote fracture or ligamentous 
injury) of the right medial malleolus.

On VA orthopedic examination in June 2002, the veteran 
appeared to be in a slight amount of discomfort, and her gait 
was abnormal, favoring both legs.  Range of motion in the 
lumbar spine was forward flexion to 60 degrees, extension to            
10 degrees, rotation 15 degrees bilaterally, and bending 
laterally 15 degrees. Strength in the lower extremities was 
5/5 bilaterally, with no muscular, postural or reflex 
abnormalities.  Range of motion was not substantially limited 
in the shoulders, knees and bilateral hands.  Rheumatological 
studies were negative.        The assessment was of 
rheumatoid arthritis involving multiple joints, with the main 
problem as pain, and no significant damage at any joint at 
that time.  There was no weakness on examination, or swelling 
of the back, although mobility may have worsened 5 to 10 
percent during periods of flare-ups.  The VA examiner further 
opined that because the veteran's disorder was clearly a pain 
problem only,                  it was not believed that the 
pain by itself rendered her completely unemployable.

During a general examination that month, range of motion for 
the bilateral wrists, hands, and cervical spine was generally 
normal.  Knee flexion was limited to             90 degrees 
on the right side, and 85 degrees on the left side.  Lumbar 
spine range of motion testing could not be performed due to 
discomfort.  Ankle dorsiflexion and plantar flexion on the 
left was essentially zero, and similar findings on the right 
side were limited to about halfway.  There was no atrophy of 
any major muscle group.  The examiner diagnosed rheumatoid 
arthritis and limited range of motion.              He 
further opined that the veteran was only employable in 
sedentary type jobs.   

Another examination that month for neurological impairment 
revealed no clinical evidence of peripheral neuropathy on 
examination.

The veteran underwent treatment at a pain clinic affiliated 
with a hospital between October 2005 and August 2006, at 
which an impression was initially rendered of chronic pain, 
and fibromyalgia.  An August 2006 report of a mental health 
evaluation indicates the findings of loss of appetite and a 
30-pound weight loss  over the previous few months, in 
addition to chronic pain from physical ailments.

The next relevant source of evidence is set forth in a letter 
received in 2006       from another treating osteopath, 
stating that the veteran had fibromyalgia and osteoarthritis, 
causing significant pain and inability to perform activities 
of daily living.  She had been treated with multiple 
medicines with no improvement, and it appeared that she 
probably was always going to be disabled.  

In August 2006, the veteran's claims file was sent to a VA 
neurologist for a medical history review, who concluded that 
there was no evidence of neurological disease.  In an 
addendum offered in October 2006, the physician opined that 
it was at least as likely as not that the inflammatory 
polyarthritis alone resulted in marked interference with 
employment, and this had rendered the veteran unemployable             
in light of her occupational and educational experience.  

On April 2007 VA examination of the joints, the veteran's 
gait was slow, but not antalgic and she used no assistive 
devices.  Shoulder forward flexion bilaterally  was to 95 
degrees, abduction to 110 degrees, internal rotation 80 
degrees, external rotation 75 degrees; at the limits of 
motion there was pain.  Elbow motion was normal, absent some 
pain on repetitive motion.  The wrists showed flexion to           
65 degrees, extension to 70 degrees, ulnar deviation 40 
degrees, and radial deviation 20 degrees; with repetitive 
motion, she had a flare-up at 70 degrees flexion.            
Knee flexion bilaterally was to 120 degrees, and extension to 
-5 on the right side, and -10 on the left.  Ankle mobility 
was slightly limited, apparently due to a recent auto 
accident.  Anti-nuclear antibody and rheumatoid panel tests 
were normal, and         C-reactive protein was less than .5 
which was in the normal range.  These did not offer 
convincing evidence of rheumatoid arthritis, nor were there 
any rheumatoid nodules, indications of synovitis, or finger 
deformities. 
  
The diagnosis was chronic polyarthritis and fibromyalgia.  
The examiner commented that the veteran was considered not 
employable even in a sedentary type of setting because of 
chronic polyarthralgia.  With variable provocation she had 
pain in her multiple joints, and it was not believed that she 
would be able to hold down any kind of job without pain as a 
hinderance.

Analysis

A.	Increased Rating for Inflammatory Polyarthritis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating      will be 
assigned.  38 C.F.R. § 4.7.  

When, as here, the veteran appeals the rating initially 
assigned for her disability, after already having established 
service connection for it, VA must consider the propriety of 
a staged rating that is indicative of changes in the severity 
of the course of her disability over time.  See Fenderson, 
12 Vet. App. at 125-26.

In evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation   of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.

Presently, the veteran's service-connected inflammatory 
polyarthritis is evaluated         as 40 percent disabling 
from the September 12, 1992 effective date of service 
connection up until April 22, 2007, and at 60 percent since 
then, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5002, for rheumatoid arthritis.  

Under that diagnostic code, when considering the extent of 
active disease process,   a 100 percent evaluation is 
assigned when there are constitutional manifestations 
associated with active joint involvement, totally 
incapacitating; a 60 percent rating when less than the 
criteria for a 100 percent evaluation are met, but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods; a 40 percent rating as to symptom combinations 
productive of definite impairment of health or incapacitating 
exacerbations occurring 3 or more times            a year; 
and a 20 percent evaluation when there is evidence of one or 
two exacerbations per year. 

Additionally, chronic residuals such as limitation of motion 
or ankylosis are to be rated under the appropriate diagnostic 
codes for the specific joints involved.   Where, however, the 
limitation of motion in a specific joint is noncompensable,           
a rating of 10 percent is for application for each such major 
joint or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

In this instance, the pertinent medical findings under the 
appropriate rating criteria continue to warrant the 
assignment of disability evaluations already in effect for 
inflammatory polyarthritis.  Initially, whereas the April 
2007 VA examination report appears to rule out an ongoing 
rheumatoid arthritis process, there is also somewhat recent 
evidence to the contrary.  Thus, the rating standard for 
rheumatoid arthritis  as an active disease process will be 
utilized during the pendency of the claim, to the extent 
applicable, as well as that pertaining to chronic residuals 
(such as limitation of motion).  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

Upon evaluation of the manifestations of active rheumatoid 
arthritis, this review must first encompass whether a higher 
rating than 40 percent may be assigned prior to April 23, 
2007, the effective date of the RO's grant of a 60 percent 
rating.  Over this timeframe the veteran sought treatment for 
signs and symptoms of joint pain in several areas, and 
eventually the treating physicians reached the conclusion 
that a diagnosis of inflammatory polyarthritis was warranted.  
The record as a whole however does not establish that the 
requirements for a 60 percent rating under Diagnostic Code 
5002 were met, i.e., less than totally incapacitating 
symptoms, although with weight loss and anemia causing severe 
impairment of health and/or severely incapacitating 
exacerbations 4 or more times a year, or less over prolonged 
periods.  There is in particular a September 1998 osteopath's 
report finding substantial deterioration in the veteran's 
condition, including episodes of sudden loss of muscle tone, 
requiring use of a wheelchair.  Nonetheless, a state agency's 
disability determination the following year indicated the 
infrequent of use of any assistive device, and no joint 
deformity or restricted mobility.  The September 1999 VA 
examiner estimated at most moderate functional impairment.  
The evidence in its entirety thus does not establish the 
required severity for an increased rating as of the above 
September 1998 report.  See generally, 38 C.F.R. § 4.2.

Also of record is the August 2006 report from a private 
facility pertaining to mental health evaluation, that in 
documenting the reported symptoms indicates a loss of 
appetite and some weight loss over the preceding few months, 
analogous to components in the rating standard, but which 
does not mention anemia or severe impairment of health, and 
does not otherwise attribute the symptoms to rheumatoid 
arthritis.  The osteopath's report that same year explaining 
there was incapacity to perform activities of daily living, 
stated an underlying cause that included fibromyalgia, and 
not limited in scope to the service-connected disability at 
issue.  
These findings accordingly are not consistent with the next 
higher 60 percent.

Turning to the symptomatology of the service-connected 
disability subsequent to  the April 23, 2007 increase in 
rating, the report of the April 2007 orthopedic examination 
is absent evidence of constitutional manifestations of 
rheumatoid arthritis associated with active joint 
involvement, that are totally incapacitating -- which is 
necessary for the maximum 100 percent rating.  This most 
recent evaluation could not confirm active disease process.  
To the extent active pathology may still have existed at a 
minimal level, or have temporarily subsided, the ensuing 
opinion of the examiner (and similar statement of an October 
2006 VA neurologist) that the veteran was incapacitated from 
meaningful employment unfortunately cannot support an 
increased schedular evaluation.  The rating criteria 
essentially require that there is clear evidence of active 
disease process at the time that incapacitating symptoms are 
demonstrated. 

The potential likelihood of any greater evaluation due to 
chronic residuals of inflammatory arthritis has been 
considered.  The April 2007 examination results, which 
establish the most pronounced degree of limitation of motion 
yet, still do not substantiate any further level of 
compensation.  The highest rating available when considering 
the symptoms as having their most significant impact would 
still equate to the existing 60 percent, based the combined 
ratings of:  20 percent for limited motion in each shoulder, 
and separate 10 percent evaluations each for noncompensable 
limitation of motion in the bilateral wrists, and knees.                      
See 38 C.F.R. § 4.25 (the VA combined rating table).  The 
total rating applicable for chronic residuals under 
Diagnostic Code 5002 is not itself combined with the rating 
for active disease process, and instead provides an alternate 
basis for evaluation purposes.   

For these reasons, the claim for a higher rating for 
inflammatory polyarthritis,   since the effective date 
service connection was granted, is being denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 C.F.R. § 
4.3; 38 U.S.C.A. § 5107(b).  See also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

B.	Earlier Effective Date for a TDIU

Thus far, the RO in its rating decision of May 2007 has 
granted entitlement to a TDIU, effective from April 23, 2007.  
The veteran filed her original claim for TDIU benefits in 
January 2000, on which that award was premised.  Following 
the RO's May 2007 determination, the veteran's representative 
through a September 2007 informal hearing presentation 
indicated that the appellant sought an earlier effective date 
for the TDIU grant.  Since the issue was raised pursuant to a 
pending TDIU claim, it is essentially a claim for a higher 
rating (i.e., a total disability rating) for the timeframe 
the benefit was not granted.  AB v. Brown, 6 Vet. App. 35, 39 
(1993). The procedures for the assignment of effective dates 
are nonetheless applicable to determine as of when the 
assignment of a TDIU was warranted.  

The general provision for assignment of an effective date 
where there has been         an increase in the level of 
disability compensation, is that the effective date of            
the award "shall not be earlier than the date of receipt of 
application therefrom."   38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  An exception to this rule permits an effective 
date on the earliest date that a factually ascertainable 
increase in disability occurred, provided the claim is 
received within one-year from such date. 38 C.F.R. §§ 
3.400(o)(1), and (o)(2).

In determining whether entitlement to a TDIU is established, 
the record must demonstrate that service-connected disability 
in and of itself presents such impairment of mind or body 
that it precludes the average person from following a 
substantially gainful occupation.  Provided there is only one 
such disability,               it must be ratable at 60 
percent or more to meet the schedular criteria for a TDIU.                 
If instead there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more and 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.15, 4.16. 

Where the veteran does not satisfy the minimum schedular 
rating requirements for  a TDIU, the claimant may still 
warrant entitlement to this benefit if it is determined that 
she is nonetheless unemployable due to service-connected 
disability in that    the case presents such exceptional 
circumstances that require extra-schedular consideration.  38 
C.F.R. §§ 3.321(b)(1), 4.16(b). 

The currently assigned initial effective date for the award 
of a TDIU, of April 23, 2007, corresponds directly with the 
date from which the veteran first met the schedular criteria 
for that benefit, upon receiving a 60 percent rating for 
inflammatory polyarthritis.  As indicated, in determining 
what represents the proper effective date, the entire period 
the claim was pending from January 2000, as well as the one-
year period prior to then, may be considered.  See 38 C.F.R. 
§ 3.400(o).

According to a review of the competent evidence preceding 
when the TDIU            took effect, the April 1999 SSA 
decision awarding disability benefits from that agency found 
that the veteran had been totally disabled from rheumatoid 
arthritis since September 30, 1998.  Nonetheless, that 
determination is not binding upon the present claim before 
VA.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992). 
Rather, the report of a VA examination a few months 
thereafter revealed no limited joint mobility, and mild to 
moderate functional impairment; hence, the record viewed 
overall suggested a significant remaining occupational 
capacity.  

Subsequently, after the veteran filed a January 2000 formal 
claim for a TDIU        (VA Form 21-8940), several of the VA 
examinations conducted in connection   with the claim for 
increase for polyarthritis, also expressed some opinion as to 
her occupational capacity.  Notably, the June 2002 VA 
orthopedic examiner identified her arthritic condition as a 
pain problem only, that did not render her unemployable.  
Then on a general medical examination that month, the 
conclusion was that she was employable, but only in sedentary 
type jobs.  As a general matter, when evaluating the ability 
to engage in meaningful employment, this does not contemplate 
employment solely within a particular field, such as non-
sedentary occupations,   but rather, all reasonably available 
employment under the circumstances.                 See 
Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  The 
record therefore did not then establish occupational 
limitation within the specific criteria for a TDIU.

Since then, however, an October 2006 statement obtained from 
a VA neurologist                 (the addendum to an August 
2006 opinion) indicated that it was at least as likely as not 
that inflammatory polyarthritis resulted in marked 
interference with employment, and also in view of the 
veteran's occupational and educational experience.  This 
opinion was rendered following a detailed review of the 
claims folder, and consequently it is a factually informed 
assessment on employment capability.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence.").  In light of the clear basis in the evidence 
for this statement, and          the specific conclusion that 
there existed marked interference with employment,   the 
criteria for a TDIU on an extraschedular basis were 
effectively met from            the issuance of this medial 
opinion on October 25, 2006. 

Thus, it is determined that an earlier effective date for a 
TDIU of October 25, 2006 is warranted.  The benefit of the 
doubt is resolved in the veteran's favor. 38 C.F.R. § 3.102; 
38 U.S.C.A. § 5107(b).  









ORDER

Entitlement to a higher rating for inflammatory polyarthritis 
than 40 percent from September 12, 1992 to April 22, 2007, 
and 60 percent since then, is denied. 

An earlier effective date of October 25, 2006 for the award 
of a TDIU is granted, subject to the law and regulations 
governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


